Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Compass Instrument & Optical Co. v. United States, 42 Cust. Ct. 305, Abstract 62840, and it has been submitted for decision on a written stipulation, reading as follows:
IT I-S STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, relative to the merchandise covered by the remand of the Court under Compass Instrument & Optical Co. v. United States reported in Abstract 62840, decided March 12th, 1959:
1. That the merchandise consists of binoculars and cases which were held by the Court in Abstract 62840 to be subject to appraisement separately according to the value of each article.
*5262. That the market value or price of the instruments and cases herein at the time of exportation of such merchandise at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for export to the United States including cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was as set forth in the schedule attached hereto and made a part hereof.
3. That on or about the date of exportation there was no higher foreign value for said binoculars and cases.
On the agreed facts, I hold that the proper basis for appraisement of the merchandise in question is export value, as defined hi section 402 (d) of the Tariff Act of 1930, and that such statutory value therefor is as set forth in schedule “A,” hereto attached and made a part hereof.
Judgment will be rendered accordingly.